ORDER
PER CURIAM.
Steven Golet (hereinafter, “Defendant”) appeals from the judgment entered after a jury found him guilty of one count of attempting to sell methamphetamine, Section 195.211 RSMo (2000)1, two counts of trafficking in the first degree, Section 195.222, one count of attempting to manufacture methamphetamine, Section 195.211, two counts of possession of methamphetamine, Section 195.202, and four counts of endangering the welfare of a child, Section 568.045. The trial court sentenced Defendant to a total of thirty years’ imprisonment.
On appeal, Defendant raises four allegations of error. He claims the trial court erred in overruling his motion for severance, twice violating his right to be free from double jeopardy, and overruling his motion to suppress evidence.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).

. All further statutory references are to RSMo (2000) unless otherwise indicated.